Citation Nr: 0529104	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  00-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial, compensable rating for 
residuals of a left hand injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The veteran served on active duty from August 1941 to 
December 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision in 
which the RO, inter alia, denied service connection for 
bilateral hearing loss, and granted service connection and 
assigned an initial, noncompensable rating for residuals of a 
left hand injury, effective December 22, 1998. The veteran 
filed a notice of disagreement (NOD) in January 2000 with 
respect to the October 1999 rating decision, and a statement 
of the case (SOC) was issued later that month on the issue of 
service connection for bilateral hearing loss. The veteran 
(through his representative) filed a substantive appeal in 
March 2000.  That document also expressed the veteran's 
disagreement with the initial noncompensable evaluation 
assigned for his service-connected residuals of a left hand 
injury, and a request for an RO hearing.

In April 2004, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance his appeal on docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2004).

Pursuant to the Board's April 2004 remand, the RO issued a 
May 2004 SOC on the issue of an initial compensable 
evaluation for residuals of a left hand injury; the veteran 
(though his representative) filed a substantive appeal on 
this issue in June 2004.  In separate June 2004 statements, 
the veteran and his representative withdrew the earlier 
request for a hearing; the veteran specifically asked that 
the matters on appeal be sent to the Board.

Because the claim involving the rating for residuals of a 
left hand injury involves an appeal for a higher initial 
rating following the grant of service connection, the Board 
has characterized this claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In August 2004, the Board remanded these matters to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of each 
claim (as reflected in the August 2005 supplemental SOC 
(SSOC) and returned these matters to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Bilateral hearing loss was not shown in service, and 
there is no competent opinion addressing the question of a 
nexus between current bilateral hearing loss disability and 
service.  

3.  Since the December 22, 1998 effective date of the grant 
of service connection, the veteran's residuals of a left hand 
injury consist, primarily, of complaints of pain, some loss 
of grip strength in the involved fingers, and some limitation 
of motion of the involved fingers, without evidence of 
ankylosis; there is no medical evidence of any significant 
functional impairment of the fingers.


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2004).

2.  The criteria for an initial, compensable rating for 
residuals of a left hand injury, for the period from December 
22, 1998 to August 25, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.20, 4.31, 4.40. 4.45, 4.71a, 
Diagnostic Codes 5223, 5227 (as in effect prior to August 26, 
2002).

3.  The criteria for a compensable rating for residuals of a 
left hand injury, for the period since August 26, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.31, 4.40, 
4.45, and 4.71a, Diagnostic Codes 5223, 5227 (as in effect 
since August 26, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

Through a December 2003 letter regarding the claim for 
service-connection for bilateral hearing loss and a March 
2005 letter regarding both issues on appeal, a January 2000 
and May 2004 SOC, as well as an August 2004 SSOC, the RO 
notified the veteran and his representative of the legal 
criteria governing the claims, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the December 2003 and March 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Furthermore, the veteran was requested to provide the RO with 
any evidence or information in his possession pertaining to 
his claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal.  
With respect to the fourth requirement, the Board notes that 
the veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records that he had in his possession.  Given that fact, as 
well as the RO's instructions to the veteran, as noted above, 
the Board finds the veteran has essentially been put on 
notice to provide any evidence in his possession that 
pertains to the claims.  On these facts, the Board finds that 
the RO's omission is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. 
§ 20.1102 (2004).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such pre-
adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the October 1999 rating action on appeal.  The Board finds 
that the lack of full, pre-adjudication notice in this appeal 
does not, in any way, prejudice the veteran.  In this regard, 
the Court has also held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, with respect to the matters 
herein decided, any delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
each claim was fully developed and re-adjudicated after 
notice was provided.  

As indicated above, the January 2000 and May 2004 SOCs, as 
well as the August 2004 SSOC, notified the veteran what was 
needed to substantiate his claims and also identified the 
evidence that had been considered with respect to the claims.  
Furthermore, in the December 2003 and March 2005 notice 
letters, the RO advised the veteran of VA's responsibilities 
to notify and assist him in his claims.  After the notice 
letters, SOC, and SSOCs (to include the Board's April and 
August 2004 remands) the veteran was afforded an opportunity 
to respond.  The veteran has not identified any medical 
treatment providers from whom he wanted the RO to obtain 
records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with either claim 
currently under consideration.  The veteran's available 
service personnel records are associated with the claims 
file, as are VA treatment records.  Additionally, the Board 
finds that all necessary development has been accomplished. 
The RO has undertaken reasonable and appropriate efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim, to include obtaining recent VA 
treatment records.  The Board points out that the veteran's 
service medical records are not available and may have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC).  The RO has made several attempts to locate these 
records, most recently in September 2004, and has notified 
the veteran of the information needed to reconstruct medical 
data. In this regard, the veteran has submitted lay 
statements.  Service personnel records have been associated 
with the claims file.  

The veteran has been afforded a number of VA examinations in 
connection with his claims; the reports of which are 
associated with the claims file. The Board notes, however, 
that he failed to report for the scheduled examination in 
August 2005 regarding his service-connected left hand injury, 
requested pursuant to the August 2004 Remand.

Significantly, neither the veteran nor his representative has 
provided an adequate explanation showing good cause for the 
failure to report for the scheduled examination.  
Furthermore, they have not identified, and the record does 
not otherwise indicate, any additional existing evidence 
pertinent to the claims for service connection for bilateral 
hearing loss, or an initial compensable rating for residuals 
of a left hand injury. 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless. See 
ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20.1102 (2004).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.  



II.  Bilateral hearing loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

The veteran contends that he experienced acoustic trauma in 
service as a result of exposure to noise from gunfire and 
explosions while participating in various combat operations, 
notwithstanding that his military occupational specialty 
(MOS) was supply technician. The veteran has further 
contended that service records pertaining to the operations 
of his unit and/or his own duty assignments in service, if 
available, would assist in documenting the nature and extent 
of the combat missions in which he participated. The 
veteran's DD-214 indicates that he served as a supply 
technician with the 708th Amphibian Tank Battalion, was 
involved with military campaigns in Ryukyus, Eastern 
Mandates, Western Pacific, and Leyte, and received the 
Asiatic Pacific Campaign Medal with 4 bronze service stars, 
Philippine Liberation Ribbon with one bronze star, and 
Distinguished Unit Emblem. 

These awards do not definitively establish combat service.  
The RO attempted to obtain additional service records for the 
veteran but, as noted above, NPRC reported that the veteran's 
service records were not available.

Therefore, there is no evidence documenting excessive noise 
exposure or specific acoustic trauma during service, or 
evidence of any complaints, findings, or diagnosis of hearing 
loss during service or for some time thereafter.  

The Board notes, that the absence of in service evidence of 
hearing loss is not fatal to a claim for hearing loss.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet.  
App. 155, 159 (1993).  

Here, the record reflects that the veteran has bilateral 
hearing loss to an extent recognized as a disability for VA 
purposes.  On January 1999 VA audiological evaluation, pure 
tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
50
55
60
LEFT
25
35
50
65
70

The average hearing loss was 48 Hertz on the right and 55 on 
the left.  Speech recognition scores using the Maryland CNC 
were 94 percent on the right and 80 percent on the left.  

That notwithstanding, the claim must be denied because there 
is no competent evidence even suggesting a relationship 
between any current hearing loss and the veteran's service.  
The January 1999 VA examiner diagnosed the bilateral 
sensorineural hearing loss, and noted the veteran's report 
that he was exposed to acoustic trauma on the firing range 
during service.  However, that examiner did not provide an 
opinion as to etiology of any current hearing loss.  In this 
regard, the Board notes that the fact that the veteran's own 
account of the etiology of his disability was recorded in his 
medical records is not sufficient to support the claim. See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent evidence of the 
required nexus).  Significantly, neither the veteran nor his 
representative has submitted or alluded to any competent  
evidence that would document exposure to acoustic trauma 
during service.  

The Board points out that it does not appear the RO has made 
a determination as to whether the veteran "engaged in combat 
with the enemy," nor did the RO discuss the applicability of 
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d), to the 
veteran's claims.  Under those provisions, as noted 
previously, the Secretary is required to accept as sufficient 
proof of service connection satisfactory lay or other 
evidence, with respect to an injury or disease claimed to 
have been incurred during combat, even in the absence of 
official records to corroborate incurrence of the claimed 
injury or disease, provided that the evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, and to resolve every reasonable doubt in favor of 
the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2004).

However, even assuming the applicability of section 1154(b) 
to the veteran's claim-on the basis of his combat service 
during World War II-the Board points out that section 
1154(b) does not obviate the requirement that the veteran 
submit medical evidence of a causal relationship between his 
current hearing loss and his military service.  The claims 
file contains no such evidence in this appeal.  See Wade v. 
West, 11 Vet. App. 302, 305-6 (1998).  Hence, any error by 
the RO in not addressing section 1154(b) is not prejudicial 
to the veteran.  

The Board does not doubt the sincerity of the veteran's 
belief that his current hearing loss is related to his 
military service.  However, as a layperson without the 
appropriate medical training and expertise, he simply is not 
competent to provide probative (persuasive) evidence on a 
medical matter, such as whether a particular disability is 
related to service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

Hence, the claim for service connection for bilateral hearing 
loss must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent evidence to 
support the claim,  that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

III.  Initial rating for residuals of a left hand injury

The record shows that the veteran's original claim for VA 
compensation benefits was received in December 1998. A rating 
decision dated in October 1999 granted service connection and 
assigned a noncompensable rating for residuals of a left hand 
injury, effective December 22, 1998, the date of claim. The 
veteran disagreed with the assigned rating, and this appeal 
ensued. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

During the pendency of this appeal, VA revised the schedular 
criteria for rating finger disabilities under 38 C.F.R. 
§ 4.71, effective August 26, 2002.  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new rating criteria, and to 
consider the revised criteria for the period beginning on 
the effective date of the new provisions.  If an increase is 
warranted on the basis of the revised criteria, the 
effective date of the increase cannot be earlier than the 
effective date of the revised criteria.  See Wanner v, 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 
(2000) and 7-2003 (2003).  
 
The RO rated the service-connected disability by analogy to 
ankylosis of the ring or little fingers under 38 C.F.R. § 
4.71a, Diagnostic Code 5227.  Prior to August 26, 2002, 
favorable ankylosis of the ring and little fingers of either 
hand warranted a 10 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5223 (effective prior to August 26, 2002).  
Ankylosis of the major or minor thumb under 38 C.F.R. § 
4.71a, Diagnostic Code 5224, warranted a 10 percent 
evaluation for favorable ankylosis of the major or minor 
thumb, and a 20 percent evaluation for unfavorable ankylosis 
of the major or minor thumb. Ankylosis was considered to be 
favorable when the ankylosis permitted flexion of the tips of 
the fingers to within 2 inches (5.1 centimeters) of the 
median transverse fold of the palm. Id., Note (a). A 20 
percent evaluation was warranted where ankylosis of the ring 
and little fingers was unfavorable. 38 C.F.R. § 4.71a, 
Diagnostic Code 5219 (effective prior to August 26, 2002). 
Ankylosis was unfavorable when the ankylosis prevented 
flexion of the tips of the fingers to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm. Id., 
Note (b).

Although the actual rating for favorable or unfavorable 
ankylosis of the ring and little fingers of either hand did 
not change with the amendment to the rating schedule that 
became effective on August 26, 2002, see 67 Fed. Reg. 48,784, 
48,786 (July 26, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5227), the definition of ankylosis and 
the criteria for evaluating finger impairment is evaluated 
have been modified.

Pertinent to the matter on appeal, the following criteria 
apply:

(1) For the index, long, ring, and little fingers 
(digits II, III, IV, and V), zero degrees of flexion 
represents the fingers fully extended, making a straight 
line with the rest of the hand. The position of function 
of the hand is with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb 
pad faces the finger pads. Only joints in these 
positions are considered to be in favorable position. 
For digits II through V, the metacarpophalangeal joint 
has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 
100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 
degrees of flexion.

(2) When two or more digits of the same hand are 
affected by any combination of amputation, ankylosis, or 
limitation of motion that is not otherwise specified in 
the rating schedule, the evaluation level assigned will 
be that which best represents the overall disability 
(i.e., amputation, unfavorable or favorable ankylosis, 
or limitation of motion), assigning the higher level of 
evaluation when the level of disability is equally 
balanced between one level and the next higher level.

(3) Evaluation of ankylosis of the index, long, ring, 
and little fingers:

(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, 
and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate 
as amputation without metacarpal resection, at 
proximal interphalangeal joint or proximal thereto.

(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each 
joint is individually fixed in a favorable 
position.

(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a 
gap of more than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse crease of 
the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis.

(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a 
gap of two inches (5.1 cm.) or less between the 
fingertip(s) and the proximal transverse crease of 
the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.

67 Fed. Reg. 48,784, 48,785-86 (July 26, 2002) (codified at 
38 C.F.R. § 4.71a, Notes before Diagnostic Code 5216).

The criteria in effect prior to August 26, 2002, did not 
provide a diagnostic code for application to limitation of 
motion of the fingers. By contrast, the criteria that became 
effective from August 26, 2002, do provide for evaluating 
finger injury residuals on the basis of limitation of motion.

Under the rating criteria that became effective on August 26, 
2002, limitation of motion of the thumb under Diagnostic Code 
5228 provides a 20 percent rating for a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers; a 10 percent 
rating for a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers; and a noncompensable rating 
for a gap of less than one inch (2.5 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.

Limitation of motion of the index or long finger: A 10 
percent rating is warranted-for the major or minor arm-with a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees. A noncompensable rating is warranted- 
for the major or minor arm-with a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2004).

Limitation of motion of the ring and little finger:  Any 
limitation of motion warrants a noncompensable rating for 
either the major or minor arm. 38 C.F.R. § 4.71a, Diagnostic 
Code 5230 (2004).

For the purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal, metacarpal, and carpal 
joints of the upper extremities are considered groups of 
minor joints, ratable on a parity with major joints. 38 
C.F.R. § 4.45(f).

Under the former and revised criteria, the Board notes that, 
when evaluating muskuloskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  

Considering the evidence in light of the criteria in effect 
during the period prior to August 26, 2002, the Board finds 
that such evidence does not reveal a disability picture that 
more nearly approximates the criteria for a compensable 
rating because no ankylosis of any finger of the left hand, 
including the thumb, was demonstrated.  The record shows that 
the veteran had disability of the left hand, including the 
fingers, manifested primarily by complaints of weakness and 
some limitation of motion of the involved fingers.  However, 
ankylosis of the thumb and fingers was not demonstrated.  

The January 1999 VA examination report of record shows that 
the veteran's left fingers had minimal limitation of motion.  
The veteran's fist was made with only slight inability to 
completely flex the fingers at all joints and the fingers all 
fully extended at all joints.  The examiner noted no locking 
of the fingers and no trigger fingers were noted. The x-ray 
study revealed a deformity of the head of the left fourth 
metacarpal from an old injury, with no recent fractures 
observed.  The VA examination report of record is negative 
for ankylosis of any fingers on the left hand.

The Board also finds that there is no basis for assignment of 
a compensable rating under the criteria in effect since 
September 26, 2002.  

Pursuant to the Board's August 2004 remand, the RO attempted 
to schedule an examination of the veteran's left hand in 
order to determine the current impairment.  Unfortunately, 
the veteran failed to appear for the scheduled VA 
examination, after the RO notified him in a May 2005 letter 
that his claim would be based on the evidence of record if he 
failed to report for the examination.  The record reveals 
that the veteran failed to report for the scheduled VA 
examination and it was canceled in August 2005.  

In the August 2005 SSOC, the RO explained that it was denying 
a compensable rating, in part, because he failed to report.  
Neither the veteran nor his representative have provided an 
explanation for the veteran's failure to report to the 
previously scheduled examination.  

Because the veteran failed to report for an examination as 
part of an original claim, the Board has no choice but to 
evaluate the claim on the basis of the evidence of record.  
See 38 C.F.R. § 3.655(a).  However, there are not sufficient 
current findings to properly rate the disability.  
Considering the evidence of record dated on and after August 
26, 2002-which consists only of the veteran's complaints of 
pain and x-ray evidence-the Board must find that, during the 
period since August 26, 2002, a compensable rating is also 
not warranted.

Thus, regardless of whether the veteran's disability is 
evaluated under the former or revised criteria, there is no 
basis for assignment of a compensable rating.  As such, there 
is no basis for staged rating, pursuant to Fenderson, and the 
claim for a higher initial rating must be denied.  In 
reaching these conclusions, the Board has .  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as competent evidence simply does not 
support the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


ORDER

Service connection for bilateral hearing loss is denied.  

An initial, compensable rating for residuals of a left hand 
injury is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


